DETAILED ACTION
The Examiner acknowledges the amendments received 26 November 2021. New claim 17 is added; claims 1-17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant's arguments filed 26 November 2021 have been fully considered but they are not persuasive. Since the arguments pertain to the amended subject matter, the Examiner will address them below in the prior art rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-11 and 13-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yun et al (U.S. 2005/0143788). Yun discloses (par. 0132-0134) positioning a contact surface of a housing in contact with an outer skin surface of a body .
Regarding claim 2, Yun discloses (par. 0044) the conducting comprises spacing an electrode within the housing from the outer skin surface.
Regarding claim 3, Yun discloses (par. 0132-0134) the conducting comprises conducting the electrical impulse from inside the housing and through the contact surface to the outer skin surface.
Regarding claim 4, Yun discloses (par. 0128-0130) each of the pulses has a duration of about 100 microseconds to about 400 microseconds.
Regarding claim 5, Yun discloses (par. 0128-130) each of the pulses has a duration of about 200 microseconds.
Regarding claim 6, Yun discloses (par. 0060) the target region is a first target region and further comprising: constraining the electrical impulse from modulating a 
Regarding claim 7, Yun discloses (par. 0060) the constraining comprises positioning an electrically conductive medium around a portion of an electrode within the housing such that a direction of a generated electric field is constrained within the electrically conductive medium.
Regarding claim 8, Yun discloses (par. 0134) the constraining comprises positioning an electrical insulator around a portion of an electrode within the housing such that a component of a generated electric field substantially normal to a surface of the electrical insulator is about zero.
Regarding claim 9, Yun discloses (par. 0139) the generating comprises generating the electric field within the housing with a power supply contained within the housing.
Regarding claim 10, Yun discloses (par. 0129-0130) each of the burst periods has a duration of about 200 microseconds to about 8,000 microseconds.
Regarding claim 11, Yun discloses (par. 0030 and 0032-0033) the target region includes a vagus nerve.
Regarding claim 13, Yun discloses (par. 0060) the electrically conductive medium comprises an electrically conductive gel.
Regarding claim 14, Yun discloses (par. 0044 and 0128-130) the electric field has a gradient of greater than about 2 V/m/mm.
Regarding claim 15, Yun discloses (par. 0044 and 0128-0130) the electrical field has an amplitude equal to or greater than about 10 V/m and equal to or less than about 600 V/m.
Regarding claim 16, Yun discloses (par. 0054) at least treatment of allergic rhinitis and (par. 0150) Parkinson’s disease.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yun et al (U.S. 2005/0143788). Yun discloses the claimed invention but does not disclose expressly the positioning the contact surface in contact with a neck of the patient. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the TENS as taught by Yun, with the application to the neck, because the applicant has not disclosed the neck location provides an .
Regarding claim 17, Yun discloses the claimed invention except for each of the burst periods has a duration of about 400 microseconds to about 4,000 microseconds. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide burst periods in this range, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792